Citation Nr: 9928127	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
on the basis of need for a higher level of aid and 
attendance, pursuant to 38 U.S.C.A. § 1114(r) (West 1991 & 
Supp. 1999).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



REMAND

The veteran served on active duty from March 1968 to January 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person, pursuant to 38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 1999).

For the reasons set forth below, the Board finds that the RO 
has mischaracterized the issue on appeal; thereby requiring 
remand of this case for additional due process development.

A review of the record reveals that the veteran has 
established service connection for bilateral defective vision 
with light perception, evaluated as 100 percent disabling; 
amputation of the right forearm, evaluated as 70 percent 
disabling; posttraumatic stress disorder, evaluated as 50 
percent disabling; nonunion of the right and left tibia and 
fibula, evaluated as 40 percent disabling; scars of the 
forehead, face and eyebrows, evaluated as 30 percent 
disabling; and organic brain syndrome due to head trauma with 
seizures, evaluated as 10 percent disabling.  Service 
connection for bilateral perforations of the tympanic 
membranes and defective hearing have been also established, 
but are currently noncompensably evaluated.

In the instant case, the veteran has established entitlement 
to special monthly compensation under 38 U.S.C.A. § 1114(o) 
and 38 C.F.R. § 3.350(e) from July 16, 1992, on account of 
his blindness in both eyes having light perception only, 
anatomical loss of one hand and additional disabilities of 
nonunion of the right and left tibia and fibula, scars of the 
forehead, face and eyebrows, organic brain syndrome due to 
trauma with seizures, and posttraumatic stress disorder.  
Inasmuch as special monthly compensation at the subsection 
(l) rate is a lesser included benefit of special monthly 
compensation at the maximum subsection (o) rate, which the 
veteran has been receiving for the last seven years, the 
Board finds that the RO's April 1998 determination, which 
denied entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person, 
pursuant to 38 U.S.C.A. § 1114(l), to be erroneous.  Indeed, 
the crux of the veteran's present claim is that he is 
allegedly entitled to a level of special monthly compensation 
at a rate higher than that provided under subsection (o).

Under the applicable criteria, a veteran receiving the 
maximum rate under 1114(o) or 1114(p) who is in need of 
regular aid and attendance or a higher level of care is 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense.  38 
U.S.C.A. 1114(r)(1)-(2) (West 1991 & Supp. 1999).

This higher level of aid and attendance allowance is payable 
whether or not the need for regular aid and attendance or a 
higher level of care was a partial basis for entitlement to 
the maximum rate under 1114(o) or 1114(p), or was based on an 
independent factual determination.  38 C.F.R. § 3.350(h) 
(1998).

Determination of the factual need for aid and attendance is 
subject to the criteria of 38 C.F.R. 3.352(b) (1998), which 
provide that the need for a higher level of care shall be 
considered to be the need for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  Personal health-care services include 
(but are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care professional 
to perform.  A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical nurse, or a physical 
therapist licensed to practice by a State or official 
subdivision thereof.  38 U.S.C.A. 1114(r) (West 1991 & Supp. 
1999); 38 C.F.R. 3.352(b)(2) (1998).

In view of the foregoing, the Board has restyled the issue on 
appeal as that of entitlement to a higher rate of special 
monthly compensation on the basis of need for a higher level 
of aid and attendance, pursuant to 38 U.S.C.A. § 1114(r) 
(West 1991 & Supp. 1999).  Although the laws and regulation 
pertaining to rates in excess of that provided in subsection 
(o) were included in the June 1998 statement of the case, it 
is noted that the RO has never adjudicated the actual issue 
on appeal.  Consequently, in order to accord due process, and 
avoid any prejudice to the appellant, the Board must remand 
this case for readjudication.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following development:

The RO must readjudicate the appellant's 
special monthly compensation claim in 
accord with the directives of this 
remand, as detailed above.  If this 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


